 

 

US. District Cgurt
Wisconsin Eastern

 

Th
—

IN THE UNITED STATES Eastern DISTRICT COURT ofjun 2.4 20

 

 

Wisconsin =
FOR THE Eastern DISTRICT OF Wisconsin, Civil DIVISIQN_ let 2%Cou

 

 

 

(full name of Plaintiff)

 

Fidelis |.Omegbu
4057 N. 415 Street, Milwaukee, WI 63216

Pro Se Plaintiff
Case Numbe24 =€-078 6

Wisconsin Motor Vehicle Crash Report
J9LO92T5PB J9SLO1THNC5K

Incident Car Crash of 2/13/19(WMVCR)

1. Corey L. Green 9919W. Appleton Ave. Milw. WI 53225
crash time 12:38PM Plaintiff's car towed due to
disabling damage.

2. D. PRITZLAFFCi.Police Officer called to crash scene
J9LOTHNC5K J9LO92T5PB Supervisor Milw. Police
department.749 West State St., WI. 53201,had no
reason that plaintiff violated any law while on transport
to the hospital unconscious

3. Philadelphia Insurance Company on
J9LO1HNC5K, J9LO92T5PB

4. PKSD Law Firm on J9LO1HNC5K J9OLO92T5PB, 1110 N.
Old 3% Street Suite 320 Milwaukee, WI 53203
Telephone:(414)212-0000

Facsmile(@)414)2120004www .PKSD.com

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 1of21 Document 1

 
5. .Howard S. Sicula on J9LO1HNC5K , J9LO92T5PB.,
1110 North Old 34 St., Suite320 Milwaukee, WI.53203

6. This Police Officer of the City of Milwaukee

Defendants.

PARTIES:

1. Nowcomes Pro Se PLAINTIFF on_ J9LO92T5PB and
files this Complaint against all defendants personally,
jointly severely and collectively. Defendants named on
2/13/2019 incident hereof caused serious physical injuries
on Plaintiff. Plaintiff would show unto the Court the matters
of facts.

2. Plaintiff, is organized and existing under the laws of the
state of Wisconsin, with its home located at 4057 North 41°
St., Milw. Milw. county, WI. 53216, referred herein in the
Caption above.

3. On Feb. 13" 2019, a motor car crash
Seriously Caused physical, mental,
head, body, and leg injuries to plaintiff
and his pasenger at about12:38 PM.
Wisconsin Crash report J9LO92T5PB.

4. Plaintiff was hospitalized at St. Luke’s General following
transportation. After 4 hours, Dr .Walter P. Jocobson
started surgical process in order to save Plaintiff's life. The
surgery lasted hours on my neck and shoulders, as | was
informed later.

5. At all times material, plaintiff was admitted in-patient for
3months, 6days and two hours without seeing the light of

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 2 of 21 Document 1
day and was moved to outpatient on May 20", 2019, for
recovery procedures and therapy.

6. Wisconsin Motor Vehicle Crash Report
Statement of Claim for breach of Contract and_fiduciary

duties. Plaintiff. Incident Car Crash 02/13/19(WMVCR)

On February 13" 2019, While Plaintiff Fidelis Omegbu was driving his car
in Milwaukee, Wisconsin, Corey L. Green drove his car at area for 30 MH
on a left turn crashed his vehicle on Plaintiff's body injuring him and his
vehicle damaged completely.

e

10.

11.

D. PRITZLAFFCi. Police Officer called to crash scene
J9LOTHNC5K J9LO92T5PB Supervisor Milw. Police
department.749 West State St., WI. 53201,had no
reason that plaintiff violated any law while on transport
to the hospital unconscious.

The excessive force caused a head injury, Body
injuries, Eye injuries,Bone injuries,and other injuries.

Fidelis Omegbu does not have to pay for 3months,
6days, 2hours in-patient hospitalization at St. Luke’s
hospital and other third-party experts that saved
plaintiff's live.

Defendant D. PRITZLAFFCi J9LO92T5PB isa Police
Officer of the City of Milwaukee and his Supervisor
Approved from Milwaukee police department 749 West
State St., WI. 53201 to report the crash of 2/13/19.

This defendant aforesaid was on duty when this crash
accident occurred about 12:38 PM. On information

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 3 of 21 Document 1
12.

13.

14.

15.

and belief two young people called 911 reporting the
accident. Plaintiff was bleeding.

Before this Police Officer arrived, two fire engines had
arrived, stopping traffic and talking to me,

Passenger Ekwutosi G. Icchefu was (also injured)
-J9LO92T5PB _in the vehicle and could not talk. This
Plaintiff was removed by the ambulace to the hospital.
Passenger was sent to the Hospital on a separate vehicle

This Police Officer of the City of Milwaukee, failed to
investigate the crash scene correctly. Plaintiff was
traveling on 27 Street going Southbound. Police
report did not indicate the correct direction of crash.

Wisconsin crash report was not issued until 6months
after the crash.

The initial assessment of the Police was that the
passenger was the driver but she was not sitting at
the driver’s seat although injured.

33. This defendant wrote

“1, asworn law Officer,
agree that I have not
added any CUJIS in this report”

34.Yet, Defendant D. PRITZLAFFCi
J9LO92T5PB is a Police Officer

supervisor approval wrote “UNITE1

TRAVELED SOUTHBOUND ON 27TH
ST. APPROACHING W.HOPE AV
...MAKING A LEFT HAND TURN TO
TRAVEL NORTHBOUND ON N.27"™
ST. UNIT 1 FAILED TO STOP AT THE

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 4of21 Document 1
FLASHING RED TRAFFIC SIGNAL AT

W.HOPE AV....UNIT 1 COLLIDED
WITH UNIT 2’This is adding CJIS to the
record. This reort is wrong.

35. Plaintiff, re-writes, alleges, and realleges paragraphs 1 thru
34. The work of D. PRITZLAFFCi J9LO92T5PB as

Police Officer is wrong, false, arbitrary,

additional or incorrect to the incident.

36. Following the erroneous reporting of D.Pritzlaffci continued to
misled the Wisconsin crash on the substantiating and damaging
of Plaintiffs character concerning

J9LOTHNCS5K J9OLO92T5PB.

37. This defendant is liable personally, Jointly, severely, and
punitively together with the Police department. that he works
for. The cost of these liabilities shall be known during
discovery and trial of this matter.

38. PKSD Law Firm on J9LO1HNC5K J9OLO92T5PB, 1110 N.
Old 3 Street Suite 320 Milwaukee, WI 53203
Telephone:(414)212-0000 Facsmile@)414)2120004
www.PKSD.com

-Howard S. Sicula on J9LO1THNC5K , J9LO92T5PB,, 1110
North Old 3 St., Suite320 Milwaukee, WI.53203

39. On or about August, 2019; plaintiff entered into a contractual
agreement with fiduciary duties commonly called Contingency
contract to represent the plaintiff in the crash that occurred on
02/13/19 in the City of Milwaukee.

40. Statement of Claim

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 5of21 Document 1
On February 13" 2019,While Plaintiff Fidelis Omegbu was driving his car
in Milwaukee, Wisconsin, Corey L. Green drove his car at area for 30 MH
on a left turn crashed his vehicle on Plaintiff's body injuring him and his
vehicle damaged completely. PKSD has breached this contract and
duties.

Philadelphia Insurance Company on

J9LOIHNC5K, J9LO92T5PB failed, refused, neglected to
perform their duties including fiduciary duties to Plaintiff as
agreed in the aforesaid.

Philadelhia Insurance Company insured Corey L. Green and
indemnified him

Accordingly, plaintiff recalls Defendant Howard S. Sicula on
J9LO1HNC5K J9LO92T5PB, 1110 North Old 3” St., Suite 320
Milwaukee, WI.53203

44, Since more than 10 years Plaintiff has engaged, learnt,
studied ,applied, used and worked on computers, emails,
consultations, software analysis, and sale of systems to
communicate online thru the Microsoft systems.

44.The computing process developed and utilized by Plaintiff has
resulted in the production of superior consulting computer network
that advises customers on the use and methods.

45. Such computing processes constitute valuable trade secrets
which are the property of Plaintiff. Included among the computing
processes which are trade secrets by: engagement, learnt,
studied ,applied, used and worked on computers, emails,
consultations, software analysis, and sale of systems to
communicate online thru the Microsoft systems

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 6of21 Document 1
46.Howard S. Sicula on J9LO1HNC5K J9LO92ZT5PB,
1110 North Old 3 St., Suite320 Milw., WI.53203 who at all
times during said Agreement stood in a relationship of trust and
confidence with Plaintiff, became, by reason of said Agreement,
intimately acquainted with all the processes, procedures,
equipment, and paraphernalia involved in the computer and knew
that the information imparted to him during his Agreement with
Plaintiff, that said computing processes and procedures were
confidential.

47. and agreed, pursuant to said Agreement, that he would not,
during or after the term of this Agreement, directly or indirectly,
use, disseminate, or disclose to any person, firm, or other
business entity for any purpose whatsoever, any information
regarding said computing processes which were disclosed to
Defendant or known by Defendant as a consequence of or
through his Agreement with Plaintiff.

48.Howard S. Sicula is a partner in the PKSD law firm and
possess all the information from the PKSD systems but is not
limited to, information regarding customers, services, suppliers,
and related matters.

49. and also includes information relating to research,
development, inventions, manufacture, purchasing, accounting,
and marketing.

50. Howard S. Sicula has engaged, and is presently engaged, in
the furtherance of a plan or scheme to induce the wrongful
disclosure of Plaintiff trade secrets as described above and to
wrongfully utilize and/or disseminate such trade secrets to its
advantage and to the loss of Plaintiff.

Relief sought by Plaintiff

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 7 of 21 Document 1
WHEREFORE, Plaintiff requests:

A. A preliminary injunction prohibiting
Defendant Howard S. Sicula
and PKSD 1110 North Old 3'¢ St.,
Suite320 Miw., W1.53203 from
divulging or otherwise Making known
any other person, firm, corporation, or
entity, any of the materials,
processes, or procedures
utilized by Plaintiff .

B. The course of said Consultant Agreement between said
Defendant Howard S. Sicula 1110 North Old 3" Street,
Suite320 Miw., WI. 53203 and Plaintiff concerning
J9LO92T5PB J9SLOKHWRFG J9L1JCBQ/77and in
J9LO1HNC5K pending before the court ruling on Plaintiff
application for a permanent injunction so restraining Defendant .

C. A permanent injunction prohibiting Defendant aforesaid from
divulging or otherwise making known to any other person, firm,
corporation, or entity, any of the materials, processes, or
procedures utilized by plaintiff in the discovery, and trial

of J9LO092T5PB J9LOKHWRFG J9L1JCBQ77 and.
J9LO1HNC5K which became known to him during the course of
said Consultant Agreement between said

Defendant and Plaintiff.

A judgment for damages against
Defendants aforesaid for all sums
shown to have been suffered by

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 8 of 21 Document 1
 

Plaintiff by reason of any of the
matters set forth in this Complaint or otherwise in the
sumof $3.34 Million proved at trial; and

D. Such other and further relief as the court may deem just and
proper.

Respectful

anf submitted, Pew
Fidélis |. Omegbu 4057 N.41°' St. Milw.

Telephone No. — (414)795-9974
Email:fidelisomegqbu202016@outlook.com

 

Statement of Claim

On February 13" 2019,While Plaintiff Fidelis Omegbu was driving his car
in Milwaukee, Wisconsin, Corey L. Green drove his car at area for 30 MH
on a left turn crashed his vehicle on Plaintiff's body injuring him and his
vehicle damaged completely.

51. City ofMilwaukee .Police Officer called to crash scene
JOSLOIHNC5K J9L092T5PB J9SLOKHWRFG
J9L1JCBQ77Supervisor Milw. Police department.749 West
State St., WI. 53201,had no reason that plaintiff violated any
law while on transport to the hospital unconscious. The
excessive force caused a head injury, Body injuries, Eye
injuries, Bone injuries,and other injuries.

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 9of21 Document 1
52. Fidelis Omegbu should not have to pay for 3months,
6days, 2hours in-patient hospitalization at St. Luke’s hospital
and other third-party experts that saved plaintiff's live.

53.. The City of Milwaukee is negligently liable to these
incidents by its Police Officers, investigating officers, tow lot
administrators, and its failures to manage its departments
concerning

plaintiff.

54. Defendant City of Milwaukee
J9LO92T5PB City Tow took Plaintiff's
car from the crash scene; and used to
its advantage because it believed that
Plaintiff was dead, thus they must sell
his car parts.

55. Plaintiff, re-writes, alleges, and reallege paragraphs 1 thru
54,as if re-written herein. City of Milw. ls charged with

these J9LO1HNC5K J9LO92T5PB

_ JILOKHWRFG J9L1JCBQ77

56. The value of the amount in controversy,
exclusive of interest and costs,exceeds
the sum of $3.4 Million. The jurisdiction
of this court arises under 28 U.S.C.A. §
1332.

Fidelis |.Omegbu
4057 N. 41 Street, Milwaukee, WI 63216
Pro Se Plaintiff
Case Number__

Wisconsin Motor Vehicle Crash Report

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 10of 21 Document 1
J9LO92T5PB J9LOTHNC5K
Incident Car Crash of10/1/19(WMVCR)| Relief sought by
Plaintiff

A;B;C; & D and award of money included.

WHEREFORE, Plaintiff requests:

JUISDICTION:

| am suing for a violation of federal Law lunder 28 USCSec. 1331

JURY DEMAND:
| want a Jury to hear my case.

| declare under penalty of perjury that the foregoing is true
and correct.

Complaint agree thi s20th day of June 2021.
Respectively Submitted

fsanife

|
Signature bf Plaintiff

4|4—] 45-9974 Plaintiff's Telephone
Number

fi deli sme day202/6 A bullyk, Com _ Plaintiff's Email
dress

 

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 11of21 Document 1
REQUEST TO PROCEED IN DISTRICT COURT WITHOUT
PREPAYINGTHE FILING FEE.

| Do request that | be allowed to file this complaint without
paying the filing fee. | have completed a Request in District
Court without Prepaying the filing ree form and attached it to
the complaint.

IN THE UNITED STATES Eastern DISTRICT COURT of
Wisconsin
FOR THE Eastern DISTRICT OF Wisconsin, Civil DIVISION
(full name of Plaintiff)

 

Fidelis 1.Omegbu
4057 N. 415 Street, Milwaukee, WI 63216

Pro Se Plaintiff :
Case Number & -C-078 6

Wisconsin Motor Vehicle Crash Report
JSLO92ZT5PB J9SLOTHNC5K

Incident Car Crash of
2/13/19(WMVCR)

NON-PRISONER REQUESTTO PROCEED
IN DISTRICT COURT WITHOUT PREPAYING THE FILLING
FEE

 

 

NO. |! am unemployed

No. | am Single.

No.! do not have any dependent.

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 12 of 21 Document 1
 

SOURCE OF INCOME AMOUNTS

e \Social Security Benefits(SSN) $1600.
e No other income

Expenses

Rent $775.
Car or truck payment 306.
Other house payments 13400.
Total 24481.

PROERTY:

No. | do not own a car.

Yes; |own a truck
F-150 Model 2006

No.!| Do not Own Home(s).

Yes; | have a checking and a saving account. $35. In these account.

No. | DO n ot own other property of value

V No. | DO not have oether circomstancee to describle

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 13 of 21 Document 1

 
 

 

| declare that | am the Plaintiff bringing this complaint. | declaer that |
am unable to prepay fee filing fee and that | am entitled to the relief
sought in the copmiaint . | declare under penalty of perjury that the
forgoing is true nnd correct.

a. $/21 fy

caeeieate re

IN THE UNITED STATES Eastern DISTRICT COURT of
Wisconsin
FOR THE Eastern DISTRICT OF Wisconsin, Civil DIVISION
(full name of Plaintiff)

 

Fidelis |.Omegbu
4057 N. 41 Street, Milwaukee, WI 63216
Pro Se Plaintiff
Case Number __

57. Wisconsin Motor Vehicle Crash Report

Incident Car Crash of 10/01/2019(WMVCR)

58.DRIVER:Sean V.Jones
JSLOKHWRFG 537 N 25* St.
Milw.,WI.53233 Ph.414-629-0102

. Statement of Claim

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 14 of 21 Document 1
59. On October ist 2019,While Plaintiff Fidelis Omegbu was driving
his truck in Milwaukee, Wisconsin, DRIVER:Sean V.Jones
JSLOKHWRFG 537 N 25* St.
Milw.,WI1.53233 Ph.414-629-0102 drove his car at area for 30
MH on a left turn crashed his vehicle on Plaintiff's body injuring him and
his vehicle damaged completely. In another incident Defendant
Alexis R. Jones Struck Plaintiff and his vehicle at Wisconsin
and 27* St. in Milwaukee on October 15, 2019 at 08:55AM
crash time. See JSLOKHWRFG

60. The crash scene shows the vehicle in
transport on roadway collided its’ front
to plaintiff ‘s passenger door side.

61.Accordingly, in a four-way intersection

Alexis R. Jones knew and should
have known having traffic lights all four
sides are controlled through the color
lights. Plaintiff allowed the yellow light to
complete before it moved to Wisconsin
Ave. southbound and immediately was
struck by a reckless driver at the speed
of about 60 MPH striking plaintiff at the
rear.

62 Plaintiff alleges, realleges paragraph1
thru 61 and incorporate same herein.

63. Alexis R. Jones suffered Vehicle

Damage RIGHT FRONT CORNER as
shown in JJZLOKHWRFEG

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 15 of 21 Document 1
64. Defendant Alexis R. Jones is resident of Milwaukee.
Residing 537 N

25' St. Milw.,WI.53233 Ph.414-6290102

and is the driver operating at the

speed of about 60 MPH when he

struck.

65. Defendant Alexis R. Jones was
travelling with his wife or girlfriend
Ms Sean Jones living at 537 N. 25

St.Milwaukee,53233. Same couple had

A child in the car while speeding at 60
MPH at the intersection of Wisconsin Ave.
and 27" St.

66. Defendant Alexis R. Jones had
no insurance at time. The vehicle this

defendant was driving is
ID:1J4NT1GAOBD103717 Jeep 2011
PATRIOT BLACK with License
Number ACR5209 and suffered

functional Damage at the front.
Vehicle Can not be driven

67. This defendant is liable for the cost of repairing Plaintiff's
vehicle and all the damages resulting to this crash. Plaintiff
estimate that the total monetary cost is over the minimum
amount in this court or during discovery and trial of this
matter.

68. Plaintiff alleges, realleges paragraph1
thru 66 and incorporate same herein.

69. This Police Officer of the City of

Milwaukee, failed to investigate the
crash scene correctly. Plaintiff was

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 16 of 21 Document 1
travelling on 27 Street going
Southbound. And he wrote:
“|, a sworn law officer,
agree that | have not
added any CJIS in this report”

70.Yet, defendant E. ERVING Police Officer with his supervisor
approval wrote“UNIT1 Travel SOUTHBOUND ON 27TH ST.
APPROACHING WISCONSI AVE....MAKING A LEFT HAND
TURN TO TRAVEL EASTHBOUND ON N.27'™ ST. UNIT 1
FAILED TO STOP AT THE FLASHING RED TRAFFIC SIGNAL
AT W.ISCONSIN AV AND UNIT 1 COLLIDED WITH UNIT 2”
JILOKHWRFEG

71. defendant E. ERVING Police Officer report is an error and
false collaboration with Police Department and his persona
animus with the Plaintiff after the last incident on 2/13/2019.

IN THE UNITED STATES Eastern DISTRICT COURT of
Wisconsin
FOR |[HE Eastern DISTRICT OF Wisconsin, Civil DIVISION
fuss (full name of Plaintiff)

 

Fidelis |.Omegbu
4057 N. 415* Street, Milwaukee, WI 63216
Pro Se Plaintiff
Case Number __

. Wisconsin Motor Vehicle Crash Report
J9L1JCBQ77

Incident Car Crash of1/23/1/2019(WMVCR)

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 17 of 21 Document 1
.72.. In another incident on 1/23/19 at about 01:50 PM Aye
Myint J9L1JCBQ77 2175 S. 215" St. Milwaukee, WI. 53215
Tel: 414-460-1769 crashed her car to plaintiff's vehicle on go-
slow traffic waiting near the bridge on 27‘, St. The traffic
stop was obvious because an officer was tending to the
traffic; when Ms. Aye Myint struck me from the back.

73.. Aye Myint, was traveling at a great high speed on 27", St.
Northbound without lights and crashed on plaintiff’s back-
rear forcing it to the island dry land. See J9L1JCBQ77

74.Aye Myint‘s Motor vehicle in transport on a high speed;
where the speed limit was 30 MPH; was speeding
excessively more than 60 MPH pushing plaintiff to the island.

75. Aye Myint’s motor vehicle in transport had a License
Plate No. AEV3935; vehicle Identification
No.1N4AL3AP7EN241434; Nissan 2014 ALTIMA 2.5; and
suffered disabling damage due to the crash.

76. Aye Myint, as the operator is an Asian by race, date of
birth 04/27/2000, has a driving license M4200000064700 had
no apparent injury. She did not seek medical attention and
did not go to the hospital. Rather, she called her husband to
the scene of accident.

77. This defendant; Aye Myint is liable to this crash; mus tbe
responsible for the cost, pay for plaintiff damages, according
to law.

78.The value of damages in money Is greater than the

minimum allowed in this court. Additionally,this defendant
and her hisband had a car insurance covering this crash.

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 18 of 21 Document 1
79. Progressive insurance Company that indemnified them
should be called to this reckless driving and forced to pay to
this court.

80 .Accordingly, plaintiff recalls Defendant Howard S. Sicula
on J9LO1HNC5K J9LO92T5PB, JSLOKHWRFG, J9LJCBQ77
1110 North Old 3" St., Suite 320 Milwaukee, WI.53203

81 Since more than 10 years Plaintiff has engaged, learnt,
studied ,applied, used and worked on computers, emails,
consultations, software analysis, and sale of systems to
communicate online thru the Microsoft systems.

82. Accordingly, plaintiff recalls Defendant Howard S. Sicula
on J9LO1HNC5K J9LO92T5PB, 1110 North Old 34 St., Suite
320 Milwaukee, WI.53203

44. Since more than 10 years Plaintiff has engaged, learnt,
studied ,applied, used and worked on computers, emails,
consultations, software analysis, and sale of systems to
communicate online thru the Microsoft systems.

44,.The computing process developed and utilized by Plaintiff has
resulted in the production of superior consulting computer network
that advises customers on the use and methods.

45. Such computing processes constitute valuable trade secrets
which are the property of Plaintiff. Included among the computing
processes which are trade secrets by: engagement, learnt,
studied ,applied, used and worked on computers, emails,
consultations, software analysis, and sale of systems to
communicate online thru the Microsoft systems

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 19 of 21 Document 1
 

46.Howard S. Sicula on J9LO1HNC5K JOLOO2T5PB,
1110 North Old 3" St., Suite320 Milw., WI.53203 who at all
times during said Agreement stood in a relationship of trust and
confidence with Plaintiff, became, by reason of said Agreement,
intimately acquainted with all the processes, procedures,
equipment, and paraphernalia involved in the computer and knew
that the information imparted to him during his Agreement with
Plaintiff, that said computing processes and procedures were
confidential.

47. and agreed, pursuant to said Agreement, that he would not,
during or after the term of this Agreement, directly or indirectly,
use, disseminate, or disclose to any person, firm, or other
business entity for any purpose whatsoever, any information
regarding said computing processes which were disclosed to
Defendant or known by Defendant as a consequence of or
through his Agreement with Plaintiff.

48.Howard S. Sicula is a partner in the PKSD law firm and
possess all the information from the PKSD systems but is not
limited to, information regarding customers, services, suppliers,
and related matters.

49. and also includes information relating to research,
development, inventions, manufacture, purchasing, accounting,
and marketing.

50. Howard S. Sicula has engaged, and is presently engaged, in
the furtherance of a plan or scheme to induce the wrongful
disclosure of Plaintiff trade secrets as described above and to
wrongfully utilize and/or disseminate such trade secrets to its
advantage and to the loss of Plaintiff.

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 20 of 21 Document 1
 

 

A judgment for damages against
Defendants aforesaid for all sums
shown to have been suffered by
Plaintiff by reason of any of the
matters

set forth in this Complaint or otherwise
proved at trial; and

Such other and further relief as the court may deem just and
proper.

delia |. /Omegbu and his Wife Ekwutosi G. Ichefu, 4057 N. 41%

St. Milw.
Telephone No. — (414)795-9974
Email: fidelisomegbu202016@outlook.com

 

Case 2:21-cv-00786-BHL Filed 06/24/21 Page 21 of 21 Document 1
